 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SCOTT JONES,                                      No. 2:18-cv-2145 AC P
12                       Plaintiff,
13           v.                                         ORDER
14    CALIFORNIA MEDICAL FACILITY,
15                       Defendant.
16

17          Plaintiff is a state prisoner currently incarcerated at California State Prison Solano.

18   Plaintiff commenced this action with a letter when he was incarcerated at the California Medical

19   Facility. The case was transferred to this court on August 1, 2018, from the United States District

20   Court for the Central District of California. By order filed August 8, 2018, this court directed

21   plaintiff to file a complaint and pay the filing fee or submit an application requesting leave to

22   proceed in forma pauperis. See ECF No. 7. Plaintiff was informed that failure to timely comply

23   with the court’s order would result in a recommendation that this action be dismissed. Id. at 2.

24   Thereafter, plaintiff submitted an application to proceed in forma pauperis, ECF No. 8, but did

25   not file a complaint. Plaintiff was subsequently transferred to CMF.

26          Plaintiff will be provided one final opportunity to submit a complaint.

27   ////

28   ////
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. Plaintiff shall, within twenty-one (21) after service of this order, complete and file a
 3   complaint in this action on the form provided herewith; OR
 4          2. Alternatively, within twenty-one (21) after service of this order, plaintiff may request
 5   the voluntary dismissal of this action for the reasons set forth in the court’s prior order (ECF No.
 6   7).
 7          3. Failure of plaintiff to comply with this order will result in a recommendation that this
 8   action be dismissed without prejudice.
 9          4. The Clerk of Court is directed to send plaintiff, together with service of this order, the
10   following:
11          a. The court’s form complaint for commencing a civil rights action by a prisoner; and
12          b. A copy of this court’s order filed August 8, 2018 (ECF No. 7).
13   DATED: December 14, 2018
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
